This is an appeal from a judgment of the Court of Common Pleas of Trumbull County, wherein the court dismissed criminal charges against defendant-appellee, Robert Clay, for failure to comply with the speedy trial statute, R.C. 2945.71. We affirm.
On February 2, 1982, defendant was arrested and charged in Niles Municipal Court with one count of unauthorized use of a vehicle, two counts of aggravated robbery, and two counts of abduction. Additional charges of attempted rape and gross sexual imposition were returned by the grand jury, these charges being served on the defendant on April 6, 1982.
Defendant filed a motion to suppress on April 23, 1982. On May 28, 1982, the trial court journalized its entry on this motion. Counsel claimed lack of notice of this journalization. On July 20, 1982, hearing was held on defendant's motion for discharge for violation of the speedy trial provision of the Ohio Revised Code. The trial court found for defendant and discharged him. This appeal followed.
The assignment of error is as follows:
"The trial court erred in granting the defendant-appellee's motion to discharge for lack of speedy trial."
This assignment of error is without merit.
The central question is: When a defendant is arrested and charged with commission of one crime, held in jail pending indictment on additional charges, indictment is completed and service had on the defendant on those additional charges, does the computation of time for speedy trial consideration run from the original arrest date or the date of the return of the indictment containing the additional charges?
The record reflects that, at the time of arrest, the state had in its possession all of the pertinent facts which formed the basis for the original charges as well as the additional charges brought by way of indictment.
Despite claims by the appellant that until the indictment was returned there were no "pending charges [see R.C. 2945.71]," this construction would tend to frustrate the intent of the statute. Although not a case from the state of Ohio, People v. Parker
(1978), 59 Ill. App.3d 302, 375 N.E.2d 465, is instructive on the proper approach to the resolution of this problem, and essentially holds that when new and additional charges arise from the same facts as did the original charge and the state knew of such facts at the time of the initial indictment, the time within which trial is to begin on the additional charge is subject to the same statutory limitations period that is applied to the original charge. Id at 305.
In this case, the state simply failed to properly prosecute the charges lodged against the appellee. *Page 217 
The judgment of the trial court is affirmed.
Judgment affirmed.
COOK, P.J., concurs in judgment only.
FORD, J., concurs in judgment only.